DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogler et al. (US 20120150160), cited previously, in view of Teiwes et al. (US 20050024586).
Regarding claim 1, Vogler discloses method for laser pulse modulation for corneal laser treatments (Fig. 1, section 0026, The apparatus represented in FIG. 1 for laser surgical ophthalmology includes by way of laser radiation source a working laser that is suitable, for example, for corneal treatments and that emits pulsed laser radiation within the femtosecond range), the method comprising: accessing a surgical plan for a 
However Vogler does not specifically disclose an ablation depth for each position location. Teiwes discloses an ablation depth for each position location (section 0083, The diagnostic and/or treatment device may now record the depth and thickness measurement or control for example the focus of a Femto-second laser system to perform an appropriate ablation at the intended depth within the cornea using the distance and thickness information at this location. Repeating this procedure at different locations relative to the eye--stabilized by the eye tracker--provides a diagnostic measurement map without eye motion artifacts i.e. to measure the thickness of the cornea either before a flap cut, to decide appropriate thickness of the cut or after the cut to determine residual thickness for secure treatments or enables a secure intra-corneal 
Concerning claim 2, Vogler discloses modulating the optical energy further comprises: modulating a frequency of the laser pulses (section 0030, the sensor the increase in temperature in the cornea that is brought about by the laser radiation of the working laser can be recorded and communicated to the control instrument. Via the registered temperature values the control instrument can undertake a suitable adaptation, for example of the pulse rate, of the pulse overlap or of the pulse energy).
With respect to claim 3, Vogler discloses modulating the optical energy further comprises: modulating at least one of an amplitude and a duty cycle of the laser pulses (section 0030, the sensor the increase in temperature in the cornea that is brought about by the laser radiation of the working laser can be recorded and communicated to the control instrument. Via the registered temperature values the control instrument can undertake a suitable adaptation, for example of the pulse rate, of the pulse overlap or of the pulse energy).
Regarding claim 4, Vogler discloses modulating the optical energy further comprises: linearly reducing the optical energy of the laser pulses at the first position location from a rated value of a laser source used for the corneal laser treatment to a second value lower than the rated value over a duration, wherein the second value and the duration are predetermined to limit the thermal energy to prevent the temperature of 
Concerning claim 5, Vogler discloses modulating the optical energy further comprises: reducing the optical energy of the laser pulses at first position locations from a rated value of a laser source used for the corneal laser treatment to a second value lower than the rated value, wherein the second value is predetermined to limit the thermal energy imparted to the first position locations to prevent the temperature of the cornea at the first position location from exceeding a threshold temperature (section 0026, 0030, registering the temperature profile generated by the pulsed laser radiation on or in the cornea, a temperature sensor is provide, the sensor the increase in temperature in the cornea that is brought about by the laser radiation of the working laser can be recorded and communicated to the control instrument. Via the registered temperature values the control instrument can undertake a suitable adaptation, for example of the pulse rate, of the pulse overlap or of the pulse energy), and wherein the first position locations are specified by the surgical plan to respectively receive the number of laser pulses exceeding a threshold pulse number.
With respect to claim 6, Vogler discloses the second value further depends upon the number of laser pulses in a specified mathematical relationship (Section 0023, 
Regarding claim 7, Vogler discloses modulating the optical energy further comprises: during the corneal laser treatment, measuring a maximum temperature of the cornea; and based on the maximum temperature of the cornea, regulating the optical energy of the laser pulses at the first position location to limit the thermal energy to prevent the maximum temperature from exceeding a threshold temperature (Section 0023, control unit has been set up for the purpose of controlling the scanner unit in such a manner that temporally consecutive pulses of the laser radiation in the second operating mode overlap one another completely or at least partially at the target region. This overlapping of the laser pulses results in a thermal accumulation of the individual pulse energies, and in this way enables a targeted, stepwise increase in the local tissue temperature until the desired temperature window has been attained. In this manner the thermal conductivity and the thermal capacity of the tissue to be treated locally can be taken into consideration), including reducing the optical energy when the maximum temperature exceeds the threshold temperature and increasing the optical energy when the maximum temperature does not exceed the threshold temperature (section 0026, 
Concerning claim 8, Vogler discloses measuring the maximum temperature of the stroma of the cornea (section 0007, 0012, 0015, femtosecond laser-instrument systems are also being increasingly employed for difficult femtosecond laser keratoplasties and corneal-ring-segment incisions intrastromal corneal ring segments, also called INTACS, since a number of advantages arise in comparison with the conventional surgical interventions of this type, the tissue being brought into a temperature range that lies below a denaturation threshold or coagulation threshold of the tissue. In the case of corneal tissue, this temperature range lies, for example, between 55 C° and 65 C°,  The flap that has been folded back may be welded to the residual stroma again over the entire marginal region or at individual marginal points).
With respect to claim 9, Vogler discloses using a thermal imaging device 116 to generate temperature values correlated to the position locations; and determining whether a local temperature at the first position location exceeds the threshold temperature (Fig. 1, section 0026, 0030, a scanner device is provided which guides the laser beam along a desired scan profile in or on the cornea of the schematically represented eye. For the purpose of registering the temperature profile generated by the pulsed laser radiation on or in the cornea, a temperature sensor is provided. The 
Regarding claim 10, Vogler discloses regulating the optical energy of the laser pulses at the first position location further comprises: regulating the optical energy based on the local temperature at the first position location, including reducing the optical energy when the local temperature exceeds the threshold temperature and increasing the optical energy when the local temperature does not exceed the threshold temperature (section 0026, 0030, registering the temperature profile generated by the pulsed laser radiation on or in the cornea, a temperature sensor is provide, the sensor the increase in temperature in the cornea that is brought about by the laser radiation of the working laser can be recorded and communicated to the control instrument. Via the registered temperature values the control instrument can undertake a suitable adaptation, for example of the pulse rate, of the pulse overlap or of the pulse energy).
Concerning claim 11, Vogler discloses laser source for generating laser pulses for a corneal laser treatment of a cornea of a patient (Fig. 1, section 0026, The apparatus represented in FIG. 1 for laser surgical ophthalmology includes by way of laser radiation source a working laser that is suitable, for example, for corneal treatments and that emits pulsed laser radiation within the femtosecond range); a laser scanner 114 enabled to receive the laser pulses from the laser source and direct the laser pulses to position locations on the cornea (Section 0026, a scanner device is 
However Vogler does not specifically disclose an ablation depth for each position location. Teiwes discloses an ablation depth for each position location (section 0083, The diagnostic and/or treatment device may now record the depth and thickness measurement or control for example the focus of a Femto-second laser system to 
With respect to claim 12, Vogler discloses modulating the optical energy further comprises: modulating a frequency of the laser pulses (section 0030, the sensor the increase in temperature in the cornea that is brought about by the laser radiation of the working laser can be recorded and communicated to the control instrument. Via the registered temperature values the control instrument can undertake a suitable adaptation, for example of the pulse rate, of the pulse overlap or of the pulse energy).
Regarding claim 13, Vogler discloses modulating the optical energy further comprises: modulating at least one of an amplitude and a duty cycle of the laser pulses (section 0030, the sensor the increase in temperature in the cornea that is brought about by the laser radiation of the working laser can be recorded and communicated to the control instrument. Via the registered temperature values the control instrument can 
Concerning claim 14, Vogler discloses modulating the optical energy further comprises: linearly reducing the optical energy of the laser pulses at the first position location from a rated value of a laser source used for the corneal laser treatment to a second value lower than the rated value over a duration, wherein the second value and the duration are predetermined to limit the thermal energy to prevent the temperature of the cornea at the first position location from exceeding a threshold temperature (section 0026, 0030, registering the temperature profile generated by the pulsed laser radiation on or in the cornea, a temperature sensor is provide, the sensor the increase in temperature in the cornea that is brought about by the laser radiation of the working laser can be recorded and communicated to the control instrument. Via the registered temperature values the control instrument can undertake a suitable adaptation, for example of the pulse rate, of the pulse overlap or of the pulse energy).
With respect to claim 15, Vogler discloses modulating the optical energy further comprises: reducing the optical energy of the laser pulses at first position locations from a rated value of a laser source used for the corneal laser treatment to a second value lower than the rated value, wherein the second value is predetermined to limit the thermal energy imparted to the first position locations to prevent the temperature of the cornea at the first position location from exceeding a threshold temperature (section 0026, 0030, registering the temperature profile generated by the pulsed laser radiation on or in the cornea, a temperature sensor is provide, the sensor the increase in temperature in the cornea that is brought about by the laser radiation of the working 
Regarding claim 16, Vogler discloses the second value further depends upon the number of laser pulses in a specified mathematical relationship (Section 0023, control unit has been set up for the purpose of controlling the scanner unit in such a manner that temporally consecutive pulses of the laser radiation in the second operating mode overlap one another completely or at least partially at the target region. This overlapping of the laser pulses results in a thermal accumulation of the individual pulse energies, and in this way enables a targeted, stepwise increase in the local tissue temperature until the desired temperature window has been attained. In this manner the thermal conductivity and the thermal capacity of the tissue to be treated locally can be taken into consideration).
Concerning claim 17, Vogler discloses a thermal sensor configured to monitor thermal energy of the cornea, wherein modulating the optical energy further comprises: during the corneal laser treatment, measuring a maximum temperature of the cornea using the thermal sensor; and based on the maximum temperature of the cornea, regulating the optical energy of the laser pulses at the first position location to limit the thermal energy to prevent the maximum temperature from exceeding a threshold temperature (Section 0023, control unit has been set up for the purpose of controlling the scanner unit in such a manner that temporally consecutive pulses of the laser 
With respect to claim 18, Vogler discloses measuring the maximum temperature of the cornea further comprises: measuring the maximum temperature of the stroma of the cornea (section 0007, 0012, 0015, femtosecond laser-instrument systems are also being increasingly employed for difficult femtosecond laser keratoplasties and corneal-ring-segment incisions intrastromal corneal ring segments, also called INTACS, since a number of advantages arise in comparison with the conventional surgical interventions of this type, the tissue being brought into a temperature range that lies below a denaturation threshold or coagulation threshold of the tissue. In the case of corneal 
Regarding claim 19, Vogler discloses the thermal sensor includes a thermal imaging device 116, and wherein measuring the maximum temperature of the cornea further comprises: using the thermal imaging device to generate temperature values correlated to the position locations; and determining whether a local temperature at the first position location exceeds the threshold temperature (Fig. 1, section 0026, 0030, a scanner device is provided which guides the laser beam along a desired scan profile in or on the cornea of the schematically represented eye. For the purpose of registering the temperature profile generated by the pulsed laser radiation on or in the cornea, a temperature sensor is provided. The working laser, the beam-guiding-and-shaping components, the scanner device and the temperature sensor are connected to a control unit via suitable control lines, temperature sensor is represented outside the optical axis of the laser radiation of the working laser. But the temperature sensor may alternatively also be integrated into the primary beam path).
Concerning claim 20, Vogler discloses regulating the optical energy of the laser pulses at the first position location further comprises: regulating the optical energy based on the local temperature at the position location, including reducing the optical energy when the local temperature exceeds the threshold temperature and increasing the optical energy when the local temperature does not exceed the threshold temperature (section 0026, 0030, registering the temperature profile generated by the pulsed laser radiation on or in the cornea, a temperature sensor is provide, the sensor .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792